Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2007

Willis v. Besam Automated
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5349




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Willis v. Besam Automated" (2007). 2007 Decisions. Paper 901.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/901


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 05-5349

                                   RUTH E. WILLIS,
                                             Appellant,

                                            v.

                BESAM AUTOMATED ENTRANCE SYSTEMS, INC.;
                     MARRIOTT INTERNATIONAL, INC.
                                    Appellees.

                       On Appeal from the Order and Judgment of
                             the United States District Court
                        for the Eastern District of Pennsylvania
                        District Judge: Hon. R. Barclay Surrick
                                  Civ. No. 04-cv-00913

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 14, 2007.

            Before: McKEE, STAPLETON, and NYGAARD, Circuit Judges

                             (Opinion Filed: June 21, 2007)


                                     _____________

                                       OPINION
                                     _____________

McKEE, Circuit Judge

       Ruth E. Willis appeals the District Court’s grant of summary judgment in favor of

defendants, Besam Automated Entrance Systems, Inc. and Marriott International, Inc.

Willis is challenging the court’s decision to preclude the testimony of her proposed
expert, Ronald Panunto. For the reasons that follow, we will affirm.

         Willis’s suit stems from an incident that occurred on May 18, 2003. Willis

contends that she was injured by the automatic revolving door of the Marriott Wardman

Park Hotel in Washington D.C. Since we are writing primarily for the parties, we need

not reiterate the factual or procedural history of this case in detail.

         In its thorough and well-reasoned opinion, the District Court clearly addressed the

arguments Willis is making before us. See Willis v. Besam, 2005 WL 2902494 (E.D. Pa

Nov. 3, 2005). The District Court has accurately explained why it was appropriate to

reject the expert report that is the focus of this appeal, and there is little we can add to

what the District Court has already said.

         Accordingly, we will affirm substantially for the reasons set forth by the District

Court.




                                               2